        Case 3:20-cv-00155-JTR Document 18 Filed 05/04/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

KEITH WILLIAM BROWN                                                 PLAINTIFF

v.                          NO. 3:20-cv-00155- JTR

ANDREW SAUL,
Acting Commissioner,
Social Security Administration                                   DEFENDANT

                                   JUDGMENT

      Consistent with today’s Order, IT IS CONSIDERED, ORDERED, AND

ADJUDGED that judgment be entered for Plaintiff, Keith William Brown, reversing

the decision of the Commissioner and remanding this case to the Commissioner for

further proceedings pursuant to sentence four of 42 U.S.C. § 405(g) and Melkonyan

v. Sullivan, 501 U.S. 89 (1991).

      DATED this 4th day of May, 2021.



                                     ____________________________________
                                     UNITED STATES MAGISTRATE JUDGE
